DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 7/28/2021 has been entered.  New claims 14 and 15 have been added.  Claims 8-15 are pending in the application.

Response to Arguments
Applicant's arguments filed 7/28/2021 have been fully considered but they are not persuasive.
Aulenko [pg. 3, lines 4-31] as cited explains the benefits of concentrate recirculation e.g. to a position upstream of the RO membrane.  A first benefit is an increase in recovery due to an additional pass of separation for the membrane concentrate, but also a clear benefit is a reduction in the cost of pressurizing the feed into the RO membrane (because a portion of that feed is already pressurized, being high pressure concentrate).  The ability to provide “multiple splits” is not per se a benefit itself, but rather facilitates employing the benefit in systems such as Al-Samadi’s where there may already be provision for upstream recirculation to a different point in the system.  Aulenko provides details of methods to achieve such recirculation to multiple points e.g. with multiple separate desired pressures where the concentrate pressure can be control via suitable flow structures.  A person of ordinary skill in the art would therefore have a reasonable expectation of success when modifying the system of Al-Samadi to feature additional concentrate recirculation such as that taught by Aulenko, because Aulenko provides engineering details to facilitate flows to both high pressure systems (i.e. the RO stage itself, for 
Aulenko teaches motivation to modify Al-Samadi’s system to include recirculation consistent with the claimed first stream (where Al-Samadi already teaches the second stream), that motivation being a reduction in cost due to reduced pressurization requirements at the RO unit.  Importantly, this benefit applies even if Al-Samadi is fully capable of pressurizing the system sufficiently without such modification.  The point is not to make RO possible, which Al-Samadi clearly already does, but to make it cheaper by reducing e.g. energy consumption of a booster pump or the like, as discussed by Aulenko.  This is true even if the recirculation is not entirely capable of passing itself through the membrane; Aulenko teaches that very low energy consumption can be employed for maintaining the recirculation flow through suitable structural design [pg. 3 lines 22-24], and that the system is designed to reduce costs without need for more complicated elements such as energy recovery devices.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi (US PGPub 2011/0094965 A1) in view of Aulenko (WO 2012/175804 A1) and Heimel et al (US PGPub 2016/0009582 A1).
	Al-Samadi issued as US 7,981,295 B2; the figures included herein are taken from the US Patent version due to their improved quality.  Reference to paragraph numbers and the like otherwise is made to the US PGPub for ease of citation.
With respect to claim 8, Al-Samadi teaches various embodiments [Figs 1, 2, 13, and 14] which feature at least a method of treating water using steps broadly consistent with the invention [Abs] including at least the steps of pretreatment to remove e.g. oil when present, chemical precipitation softening, pH adjustment and filtration, ion exchange to remove residual hardness, and then passing 

    PNG
    media_image1.png
    833
    583
    media_image1.png
    Greyscale

Al-Samadi is silent to recirculation of a fraction of the concentrate to a point downstream of the ion exchange unit/directly upstream of the membrane unit.  However, Aulenko teaches membrane filtration improvements [Abs] applicable to RO filtration [pg. 2 lines 21-28] in which at least a portion of the concentrate is recycled to feed back into the membrane in combination with the feed [pg. 3 lines 4-31] which allows for reduction in cost and energy consumption by pre-pressurizing the feed coming into the membrane.  The system may account for multiple stages by recirculating portions back to the stage itself as well as to upstream stages i.e. to control pressure ratios via suitable splitting and choke valves and the like [Figs. 5a-5d; pg. 26-28].

Further to the above, Al-Samadi does not explicitly teach treatment of produced water, although Al-Samadi does as above clearly contemplate water with e.g. oil present, in addition to dissolved solids, hardness, etc.  Regardless, treatment of produced water is an obvious application of RO and softening technology, and Heimel teaches similar systems including suitable pretreatment (chemical softening, ion exchange, filtering and the like) [0008] and suitable membrane separation such as RO [0009] with the desired application being treatment of produced water [Abs].  Because Al-Samadi does not particularly limit the types of water being treated, and clearly contemplates contaminants consistent with produced water, and because Heimel teaches that systems with similar capabilities to Al-Samadi’s are suitable for produced water treatment, it would have been obvious to one of ordinary skill in the art to employ the modified system of Al-Samadi to treat produced water.
With respect to claim 9, Al-Samadi is silent to any specific cleaning details although cleaning is contemplated, with the purpose being to reduce the required frequency of cleaning [0025].  Regardless, Aulenko teaches that it is desirable to periodically clean the membrane by either replacing the concentrate with a less concentrated liquid, or by lowering the concentrate pressure to effect backflushing of the membrane from the permeate side [pg. 3 line 33-pg. 4 line 37].  It would have been obvious to one of ordinary skill in the art to include such cleaning cycles in Al-Samadi’s taught process because Al-Samadi already contemplates the need for cleaning (albeit at reduced frequency) to control fouling and the like.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi in view of Aulenko and Heimel et al, further in view of Skou (US PGPub 2009/0314712 A1).
Al-Samadi teaches as above and further teaches potential dosing with e.g. antiscalants.  Al-Samadi and the rest are silent to the specific use of surfactants which will form micelles for membrane cleaning, e.g. combined with permeate and/or fed upstream of the membrane.
However, Skou teaches a membrane filtration and cleaning process [Abs] which may include employing permeate for membrane cleaning [Fig. 1, 0060].  The cleaning preferably employs a cleaning solution including a surfactant [0036] which would be capable of forming micelles to sequester foulants [0039].
It would have been obvious to one of ordinary skill in the art to employ a similar surfactant in the modified system of Al-Samadi to gain the benefit of sequestering foulants such as oil and the like.  In doing so it would have been obvious to combine it with e.g. permeate to makeup the cleaning solution (as in Skou, clean water e.g. permeate may be used to make up the solution and further used for rinsing) and to feed upstream of the RO to clean it, particularly because Aulenko already suggests that it may be desirable to treat the membrane by replacing the recirculated concentrate with lower salinity water for cleaning (i.e. to provide permeate, clean water, or otherwise constituted cleaning solution as in Skou to gain the benefits taught by Skou).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Samadi in view of Aulenko and Heimel et al, further in view of Marcin et al (US PGPub 2014/0069821 A1) and/or Wallace (US PGPub 2015/0344341 A1).
Al-Samadi teach as above but are silent to specific steps of regenerating the ion-exchange resin, e.g. using acid and then caustic soda, or to recycling of the injection and/or regenerant streams to an upstream position.

It would have been obvious to one of ordinary skill in the art to further modify the system of Al-Samadi to feature regeneration of the ion-exchange resins e.g. in the manner taught by Marcin and Wallace using HCl and NaOH or the like, and further as in Wallace and Marcin to recycle the cleaning and regenerant waste streams at least in part back to upstream elements e.g. the upstream chemical softening system to thereby  purify those streams of the recovered hardness from the regeneration process.
With respect to claim 14, see the rejection of claims 1 and 13 above.  The combination of Al-Samadi, Aulenko, Heimel, and Marcin and Wallace render the claimed method obvious i.e. treating produced water broadly as in Al-Samadi, with improvements in terms of RO energy efficiency using concentrate recirculation, and with details regarding ion exchange regeneration as in Wallace and Marcin.  Most particularly, Wallace teaches a sequence of flows consistent with the claim requirements, i.e. first backwashing using e.g. desalinated water [0029] then regenerating with HCl stream, neutralizing residual HCl stream, treating with caustic, and then returning flow [0030-0032].  Further, Wallace 
With respect to claim 15, Al-Samadi and the rest are silent to a specific pH set point for controlling the caustic wash.  However, the purpose of the caustic wash (as explained most particularly in Wallace [0031]) is to convert the resin from hydrogen form to sodium form.  As such, it would be well understood that the caustic wash would undergo a change in pH until such time as the hydrogen has been substantially completely recovered from the resin.  Therefore, employing a pH set point to represent a desired level of conversion (e.g. as high as is considered practical) would have been obvious to one of ordinary skill in the art, as a measurable indication of the degree of completion of the regeneration.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469.  The examiner can normally be reached on Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R SPIES/Primary Examiner, Art Unit 1777